Citation Nr: 0825421	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service-connected death pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1947, and from January 1951 to October 1952.  He died in 
December 2004.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a February 2005 rating decision, the RO 
denied service connection for the cause of the veteran's 
death.  In a June 2005 decision, the RO denied the 
appellant's entitlement to payment of non-service-connected 
death pension.


FINDINGS OF FACT

1.  Trench feet and anxiety reaction neither caused nor 
contributed substantially or materially to causing the 
veteran's death from larynx cancer and heart failure.

2.  The appellant's countable income exceeds the limit set by 
law for purposes of receiving non-service-connected death 
pension.


CONCLUSIONS OF LAW

1.  No service-connected disabilities caused or contributed 
to causing the veteran's death.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).

2.  The appellant's countable income precludes her from 
receiving death pension benefits.  38 U.S.C.A. § 1541 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.362, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

The appellant is seeking VA Dependency and Indemnity 
Compensation (DIC), asserting that the veteran's service-
connected disabilities contributed to causing his death.  VA 
pays DIC to a surviving spouse of a veteran who dies from a 
service-connected or compensable disability.  38 U.S.C.A. 
§ 1310 (West 2002).  Service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection for the cause of a 
veteran's death, evidence must show that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

During the veteran's lifetime, service connection was 
established for trench foot in both of his feet, and for a 
psychiatric disorder described as anxiety reaction.  Service 
connection for those conditions was established following the 
veteran's World War II service, and continued in effect after 
his second period of service in the early 1950s.  

On the death certificate for the veteran, the certifying 
physician reported that the immediate cause of the veteran's 
death was larynx cancer, with onset months prior to his 
death.  The physician reported heart failure as another 
significant condition that contributed to death, but did not 
result in the larynx cancer.

The appellant contends that the service-connected cold 
injuries of the veteran's feet affected his heart, and 
thereby contributed to causing his death.  She also contends 
that the veteran's service-connected psychiatric disability 
was a secondary cause of his death.

The veteran's service medical records do not show any 
complaint or finding of a heart disorder, nor of respiratory 
cancer or other cancer.  Medical records show that the 
veteran's disability due to trench feet increased in his 
advanced age.  On VA examination in April 2003, the veteran 
reported that pain, numbness, and tingling in his feet 
limited him to less than 50 yards of walking, and that he 
used an electric scooter for mobility outside of his house.  
The RO increased the rating for trench feet to 30 percent for 
each foot effective in 2003, and granted a total disability 
rating based on individual unemployability effective in 2004.  
The RO continued the rating for the veteran's anxiety 
reaction at 10 percent throughout his lifetime.

In August 2006, a VA physician reviewed the claims file.  The 
physician noted the veteran's medical history, including over 
sixty years of cigarette smoking, chronic obstructive 
pulmonary disease, a heart attack in 2000, heart surgery, 
ongoing heart function abnormalities, and cancers of the soft 
palate and larynx treated with radiation therapy and surgery.  
The physician noted that the veteran's heart disease was 
diagnosed almost 60 years after he sustained cold injury of 
the feet and trench feet.  The physician expressed the 
opinion that it is less likely than not that the heart 
failure that contributed to the veteran's death was related 
to the trench foot disorder that the veteran incurred in 
service in 1944.

There is no evidence linking the veteran's larynx cancer to 
service.  The evidence does not indicate that the veteran's 
psychiatric disorder had significant effects on his physical 
condition; and there is no support from any medical or mental 
health professional for any connection between the 
psychiatric disorder and his death.  The VA physician who 
reviewed the claims file in 2006 expressed an opinion against 
the likelihood of a connection between the veteran's trench 
feet and his heart failure.  No medical professional has 
supported any such connection.  As the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death, the Board denies the appeal as to that 
claim.

Entitlement to Non-Service-Connected Death Pension

VA pays non-service-connected death pension to the surviving 
spouse of a veteran of a period of war who met certain 
service requirements.  38 U.S.C.A. § 1541.  VA establishes an 
annual pension rate, and the amount of pension paid is 
determined by subtracting the surviving spouse's countable 
income from the annual pension rate.  38 U.S.C.A. § 1541.

The veteran served for more than ninety days during a period 
of war.  Therefore, his service meets the service 
requirements under 38 U.S.C.A. § 1521(j) (West 2002).  As the 
surviving spouse of the veteran, the appellant is eligible to 
receive non-service-connected death pension.  She is entitled 
to the maximum annual pension rate (MAPR), reduced by the 
amount of her countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. §§ 3.3, 3.23.  In the June 2005 decision, the RO 
denied the appellant payment of pension because her countable 
income exceeded the annual income limitation for the pension 
benefit.

The MAPR is published in Appendix B of VA Manual M21-1 (M21-
1), and is to be given the same force and effect as if it 
were published in VA regulations.  38 C.F.R. § 3.21 (2007).  
The MAPR is revised every December 1st, and is applicable for 
the following twelve month period.  In June 2005, when the RO 
denied entitlement to non-service-connected death pension, 
the MAPR in effect was $6,814.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B.  In May 2005, the appellant 
reported that she had annual income from Social Security of 
$8,455.  In September 2006, based on updated information, the 
RO found that the appellant's annual income from Social 
Security was $11,102.

Certain expenses may be subtracted from income to calculate 
countable income.  See 38 C.F.R. §§ 3.362, 3.271, 3.272.  The 
appellant has reported medical expenses and final expenses 
for the veteran.  In a September 2006 statement of the case, 
an RO official explained that allowed subtractions from the 
appellant's income included $598. for the appellant's 
Medicare costs for twelve months, and $3,112. for the 
veteran's final expenses.  The official explained that 
expenses incurred more than one year before the veteran's 
death were not subtracted, and that such expenses in this 
case included the purchases of a scooter and a disability-
adapted van for the veteran's transportation.  After 
subtracting the allowed amounts from the appellant's income, 
her countable income was $7,392.  That amount exceeds the 
MAPR of $6,812.  Therefore, the appellant is not entitled to 
any payment of VA death pension.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In the context of a claim for DIC benefits, Section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, the RO provided the appellant preadjudicatory 
notice in a January 2005 letter.  The letter did not 
specifically include a statement of the conditions for which 
the veteran was service-connected at the time of his death.  
Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In the January 2005 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  That letter 
provided explanation of what the evidence must show to 
support claims for DIC and death pension.  The letter also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain private medical 
records.          

The September 2006 statement of the case provided the 
appellant with the relevant regulations for her claims, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claims.  Moreover, the record shows that the appellant was 
represented by a state Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her 
claims, and as such, that she had a meaningful opportunity to 
participate in the adjudication of her claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489. 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
regarding the causes of the veteran's death, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a 
decision on the claims at this time.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to non-service-connected death pension is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


